On behalf of
the people and the Government of Sao Tome and Principe,
and on my own account, I congratulate you, Sir, on your
election to the presidency of the General Assembly at its
fifty-third session, and wish you success in carrying out
your duties.
On the occasion of the fifty-third session of the
General Assembly, the Democratic Republic of Sao Tome
and Principe would like to join with all other countries of
the world in advocating the cause of development, peace
and liberty for all the world’s people. We want also to state
our deep concern at the grave problems which affect
mankind and which pose a threat to the world.
We are one year away from the beginning of a new
millennium, and it is with sadness that we observe a
world deeply divided between North and South, rich and
poor, and developed and underdeveloped countries.
The African continent continues its process of
healing and its struggle towards development. In recent
decades many countries of our continent have become
independent and democratic, and are ready for the open
market. Some of them have experienced significant
economic growth. Economic reforms and democracy have
made them favourable ground for development.
However, against this background, many African
countries have become poorer. Bad management and
various types of crisis have given these countries very
few opportunities for development. In 1996, 240 million
Africans were living on less than one dollar per day.
Africa’s share of international trade was only 2 per cent,
and the continent received 2 per cent of foreign
investment. Poverty is increasing, and political instability
is creating violent conflicts which are very difficult to
control.
With deep sadness, we observe too many armed
conflicts, such as those in Sudan, Somalia, the
Democratic Republic of the Congo, Angola, the Great
Lakes region, Guinea-Bissau, Eritrea and so on. Too
many lives have been lost; too much economic
infrastructure and too many homes have been destroyed;
too many refugees have been created. That is the result of
armed conflicts in our continent.
This situation merits the attention of all in order to
prevent armed conflicts, by creating an environment for
dialogue and reconciliation based on democratic
principles, good governance and respect for the human
rights of minorities.
The situation in Guinea-Bissau requires the special
attention of the international community in order to
promote dialogue between all the parties in conflict. We
participated in negotiations as a member of the
Community of Portuguese-Speaking Countries, together
with the Southern African Development Community, and
our mediation resulted in a ceasefire. We appeal to both
parties to create a good environment to secure peace and
tranquillity and restore the normal functioning of
democratic institutions and respect for the Constitution.
19


Angola is also our concern. We call on the
international community to avoid another war in that
country. We also appeal to UNITA and to the Government
of National Unity and Reconciliation, of which UNITA is
a part, to fulfil all the objectives of the Lusaka Protocol and
work for peace and development.
The situation in Central Africa and the Great Lakes
region is for us the most worrying in our continent. I do not
want to exaggerate, but I can say that this subregion is in
flames which can spread into other countries. Our desire is
to work together with the international community and all
countries in the subregion to seek a solution. Despite all the
approaches already made to end the conflict peacefully, we
cannot remain inactive while the conflict is widening, with
catastrophic consequences. The international community
must continue to work for peace to stop the suffering of
innocent people.
Besides the conflicts on the African continent, there
are others, such as that in East Timor. The East Timorese
people have been suffering under foreign occupation. They
are fighting for self-determination, the right to freely choose
their own destiny, in accordance with the Charter of the
United Nations. If we deny them those rights, we contradict
the principles of our Organization. Against this background,
we reaffirm our support for the Maubere people in their
struggle for self-determination. We appeal to the United
Nations and the international community to continue
supporting the negotiations to reach a peaceful end of the
conflict.
The world is facing serious environmental problems.
The development of programmes to protect our planet must
be a priority, and we must work together to avoid
behaviour that damages the environment by creating
pollution, land degradation and destruction in general. We
need to follow the Rio Declaration if we want a safe
environment and sound development. We have to pay
special attention to the problems of desertification, water
pollution, deforestation and biological diversity.
I would like to call attention to resolution 2758
(XXVI), adopted in 1971, which denied over 21.8 million
people their right to international representation and totally
contravenes the principle of universality, consecrated in the
Charter. The admission of the Republic of China on Taiwan
as one of our own would not pose a challenge to any of the
existing Members, and the peaceful coexistence of the two
sides in this Organization would be a catalyst to end one of
the largest and most enduring sources of instability in Asia.
Taking into consideration this and the changes that have
taken place in international relations, we call on the
General Assembly to review resolution 2758 (XXVI).
Fifty-three years after the United Nations was
founded, I would like once again to emphasize and praise
the positive contribution this Organization has made to
freedom, development and peace. The Organization faces
more and more challenges, and it is necessary and
convenient to proceed with reform of the system to make
it capable of responding to the demands upon it. The
reform must also include the Security Council; it is time
to reform its structure to provide a better geographical
representation.
It is our understanding that a more democratic,
efficient and less bureaucratic United Nations may better
shoulder its obligations and carry out its duties, in order
to guarantee progress and universal peace.
The struggle against organized crime, drugs, money
laundering and international terrorism must be one of the
priorities of the United Nations and of all countries.
Everybody must contribute to fighting these problems and
their catastrophic consequences.
My country is facing a difficult moment in its
history. The economy of Sao Tome and Principe has been
undergoing deep changes. Statistical data show that there
is a significant improvement. It seems that inflation has
slowed; there is an improvement in the fiscal system and
the value of the national currency has risen.
The Government has been making efforts in order to
achieve satisfactory results in the area of economic
development and reducing poverty. One of our concerns
is related to the problem of our high foreign debt,
estimated at nearly $270 million and which is 54 times
greater than the value of our exports. Despite all the
efforts that have been made, these numbers are still tragic.
It is essential for Sao Tome and Principe to benefit from
having its foreign debt forgiven. It is very important for
us to be able to participate in the Heavily Indebted Poor
Countries Debt (HIPC) Initiative.
In closing, I would like to thank the United Nations
and its specialized agencies for the support given to my
country.




